Citation Nr: 1734926	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  12-17 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a neck injury, including as secondary to service-connected traumatic brain injury.

2.  Entitlement to service connection for right hand tremors, including as secondary to service-connected traumatic brain injury.

3.  Entitlement to service connection for left hand tremors, including as secondary to service-connected traumatic brain injury.

4.  Entitlement to service connection for bilateral heel injury, including as secondary to service-connected traumatic brain injury and/or service-connected rash.

5.  Entitlement to service connection for vertigo, including as secondary to service-connected traumatic brain injury.

6.  Entitlement to a total disability rating due to individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1976.

This appeal to the Board of Veterans' Appeals (Board) is from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In December 2015, the Veteran requested a video hearing before a member of the Board regarding his appeals.  It has not yet been scheduled.  Accordingly, this appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

In a December 30, 2015, communication, the Veteran requested a video hearing before a member of the Board, to be conducted at the Roseburg VAMC.  This case is remanded to the AOJ for that purpose.

Accordingly, the case is REMANDED for the following action:

The AOJ should make arrangements to schedule the Veteran for a video-hearing before a Veterans Law Judge sitting at the Roseburg VAMC.  Timely notice of the date, time, and place of the hearing should be afforded to the Veteran and his representative by letter mailed to the current address of record.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




